Case 1:19-cv-02645-AJN-KHP Document 148 Filed 12/27/19 Page 1of1

BOIES - MATTHEW L. SCHWARTZ
SCHILLER Tel.: (212) 303-3654
FLEXNER

 

E-mail: mschwartz@bsfllp.com

Dece hnber 27, 2019 Oe CUS em

chsh

BY ECF

Honorable Alison J. Nathan I
United States District Judge t
Southern District of New York
40 Foley Square, Room 2102 1
New York, New York 10007

Re: City of Almaty, Kazakhstan, et ano. v. Felix Sater, et al,
Case No. 19 Civ. 2645 (AJN) (KHP)

Dear Judge Nathan:

‘etsnomtmmanerinn AOL Aart.

comand

DEL 2 uy

We represent the City of Almaty and BTA Bank (the “Kazakh Entities”) and write to
respectfully request a brief extension of the time to file our response to the objections filed by
Defendant Felix Sater on December 20, 2019 [ECF Nos. 146 & 147] to Magistrate Judge
Katharine H. Parker’s Opinion & Order on Motion to Stay [ECF No. 144].

The Kazakh Entities’ response is currently due on Friday, January 3, 2020. In light of the
December and New Year’s holidays, we respectfully request an extension three bu siness days
'y 8, 2020. All parties have been informed of this extension request and

 
 
  

 

We thank you for your consideration.

Respectfully,

/s/_ Matthew L. Schwartz
Matthew L, Schwartz
BOIES SCHILLER FLEXNER LLP
55 Hudson Yards
New York, New York 10001

CC: All Counsel of Record
(By ECF)

50 ORDERED:

     

. NY
Hinirees Ov ATES MISTRICT JUDGE

BOIES SCHILLER FLEXNER LLP

55 Hudson Yards, New York, NY 10001 | (0 212.446.2300 [ (f) 2le. 446.2350 | www.bsfllp.com

 

 

 
